UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 333-156059 Minerco Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2636716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 22503 Katy Highway, #18 Katy, Texas 77450 (Address of principal executive offices) (281) 994-4187 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of March 21, 2012 the registrant had 69,494,428 outstanding shares of its common stock. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1.Legal Proceedings 24 Item 2.Unregistered Sales of Equity Securities 24 Item 3.Defaults Upon Senior Securities 27 Item 4. Removed and Reserved 27 Item 5.Other Information 27 Item 6.Exhibits 28 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The unaudited interim financial statements of Minerco Resources, Inc. follow. All currency references in this report are to U.S. dollars unless otherwise noted. Index Consolidated Balance Sheets (unaudited) 4 Consolidated Statements of Expenses (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Consolidated Notes to the Unaudited Financial Statements 7 3 Minerco Resources, Inc. (A Development Stage Company) Consolidated Balance Sheets (unaudited) January 31, July 31, ASSETS Cash $ $ Prepaid Expense - Current Assets - Other Assets Intangible asset - Chiligatoro rights Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable – related party Convertible Note Payable(net of discount of $46,079) Derivative Liability Total Liabilities Stockholders’ Deficit Common stock, $0.001 par value,1,175,000,000 shares authorized, 6,745,317and 3,025,348 outstandingat January 31, 2012 and July 31, 2011, respectively Preferred stock, $0.001 par value,25,000,000 shares authorized,15,000,000 and 10,000,000 outstandingat January 31, 2012 andJuly 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited financial statements 4 Minerco Resources, Inc. (A Development Stage Company) Consolidated Statements of Expenses (unaudited) Three Months Three Months Six Months Six Months Period from Ended Ended Ended Ended 21-Jun-07 January 31, January 31, January January (Date of Inception) 31, 2012 31, 2011 to January 31, 2012 General and Administrative $ Chiligatoro Operating Costs - - - Total Expense Impairment of Note Receivable - Loan Recovery - ) Interest Expense - 82 Gain on settlement of debt - ) - ) ) Accretion of discount on convertible debt - - (Gain)/Loss on derivative liability - - Total Other Expenses - - Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these unaudited financial statements 5 Minerco Resources, Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (unaudited) Six Months Six Months Period from Ended Ended June 21, 2007 January 31, January 31, (Date of Inception) To January 31, Cash Flows from Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain/Loss on settlement of debt - ) ) Loss on derivative - Accretion of discount - Share based compensation Impairment of notes receivable - - Changes in operating assets and liabilities: Prepaid expense ) - Accounts payable and accrued liabilities Accounts payable- related party Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Loan to third party - - ) Net Cash Used in Investing Activities - - ) Cash Flows from Financing Activities Capital contribution - - Proceeds from issuance of common stock - - Proceeds from loan Proceeds from related party debt - Repayment of related party debt ) - ) Net Cash Provided by Financing Activities Net change in cash ) ) Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental disclosures of cash flow information Cash paid for interest - 82 - Cash paid for income taxes - - - Non cash investing and financing activities: Debt discounton convertible notes $ $ Settlement of accounts payable in exchange of notes payable $ $ Shares issued upon conversion note payable $ $ Shares issued upon conversion of accrued interest $ $ Derivative liability re-classed to equity upon conversion of notes payable to common shares $ $ Common stock issued for Chiligatoro rights $
